The opinion of the court was delivered by
START, J.
R. L., s. 2,321, provides that a married woman carrying on business in her own name may sue and be sued in all matters connected with such business in the same manner as if she were unmarried. Under this statute, the defendant had authority to bind herself in respect to all matters connected with business carried on by her in her own name. She could bind herself in respect to such busi*568ness as she represented to the plaintiffs that she was carrying on, and she having, at the time or just before the corn was delivered, and in connection with the transaction, represented to the plaintiffs that she had taken a logging job, and that she wanted grain to use in connection with the job she had taken, and the plaintiffs having relied and acted upon' these representations, she cannot, for the purpose of avoiding payment, be heard upon the question of whether her representations were true or false. She had authority to engage in the business she represented she was undertaking, and the plaintiffs had a right to rely upon her statements- and were not bound to inquire further. Married women cannot enjoy the enlarged rights of action and of property given by our statute and remain irresponsible for the ordinary results of their conduct. Incident to the powers given to married women by our statute is the capacity to be bound and to be estopped by their conduct. Sargeant v. French, 54 Vt. 385 ; Brown v. Thomson, 31 S. C. 436 (17 Am. St. Rep. 40) ; Lane v. Schlemmer, 114 Ind. 296 (5 Am. St.. Rep. 621) ; Knight v. Thayer et al., 125 Mass. 25 ; Patterson v. Lawrence, 90 Ill. 174 (32 Am. Rep. 22) ; Rusk v. Fenton, 14 Bush. 490 (29 Am. Rep. 413).

Judgment affirmed.